Dear Ms Ensminger:
This office is in receipt of your request for an opinion of the Attorney General in regard to  a pay raise for a Chief Deputy who was employed on June 27, 2001 at Step 1 on the pay schedule as outlined in R.S. 18:59(B)(2), attained Step 2 January 1, 2002 when granted a merit increase, and is currently on Step 4 on the pay schedule with a salary of $22,947.
You ask (1) whether she would have been entitled to an automatic annual salary increase to the next step on July 1, 2001 in accordance with R.S. 18:59B(4)(a); (2) what step on the pay schedule this unclassified employee should have reached on January 1, 2003; (3) and if entitled to an automatic increase on July 1, 2001, should this be paid retroactively.
Pursuant to R.S. 18:59, "Deputies, confidential assistants, and other permanent office employees; temporary employees; appointment and compensation", Paragraph (B)(1) provides that "the annual salary of the chief deputy registrar of voters in each parish shall be based on the most recent population figures as shown by the latest federal decennial census the Louisiana Tech University population estimates for Louisiana parishes, or as determined by the governing authority of each parish in accordance with law." Thereafter, Paragraphs B(4)(a)  (b) state as follows:
  (a) Each chief deputy shall automatically receive an annual salary increase to the next step on July first until his salary equals the highest step of the appropriate population range. However, a chief deputy whose salary is less than step one of the applicable population range shall receive an annual salary increase of three thousand until that amount would cause his salary to exceed step one. At that time, he shall receive a salary increase to the  amount of the nearest step which will provide an increase of not less than three hundred dollars. (Emphases added)
  (b) Each chief deputy whose salary is at the level of step one or higher shall be evaluated as to merit in January. The criteria and procedure for merit evaluation shall be determined by the Registrar of Voters Association. It shall provide that each chief deputy will be evaluated by the registrar of his parish. Upon a finding of "excellent" on a merit evaluation, the chief deputy shall receive a salary increase to the next step until his salary equals the highest step of the appropriate population range.
Insofar as R.S. 18:59(B)4(a) provides that each chief deputy shall receive an annual salary increase to the next step on July first, we do not find this would apply to an individual  hired on June 27 whereby there would be a salary  increase within a week  of the hiring. As observed by this office in Atty. Gen. Op 80-1460, "`Annual' means covering the period of a year, or occurring, appearing, made, done or acted upon every year or once a year."
With the  conclusion that there was no increase of salary due in July, 2001 since only hired on June 27, 2001, there can be no concern for a retroactive raise for that date.
This office is unable to answer your question as to what step on the pay schedule this unclassified employee should have reached on January 1, 2003 inasmuch as R.S. 18:50(4)(b) states that each chief deputy shall be evaluated as to merit in January and upon a finding of "excellent" shall receive a salary increase to the next step until it reaches the highest step. We have no information in regard to a merit evaluation for 2003.
However, having started at Step 1 in June, 2001, a merit raise in January, 2002 to Step 2, an annual raise in July, 2002 to Step 3, and assuming  a second merit raise in January, 2003, this employee could have reached Step 4 at this time. In accordance with the census of the year 2000 of a population of 20,247, for Concordia Parish, R.S. 18:59 places the salary at $22,947 for the fourth Step, which is the amount stated as the current salary.
We hope this sufficiency answers your inquiry.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr
Date Released:  May 30, 2003
  BARBARA RUTLEDGE Assistant Attorney General